                                            Case 2:19-cv-00773-JAD-BNW Document 12 Filed 08/06/19 Page 1 of 2



                                        1   ERIC W. SWANIS, ESQ.
                                            Nevada Bar No. 6840
                                        2   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        3   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        4   Fax:         (702) 792-9002
                                            Email: swanise@gtlaw.com
                                        5
                                            Attorneys for Defendant
                                        6   Golden Entertainment (NV), Inc.
                                        7                                    UNITED STATES DISTRICT COURT
                                        8                                        DISTRICT OF NEVADA
                                        9
                                            JOHN MEGGS, Individually,                          Case No.: 2:19-cv-773-JAD-BNW
                                       10
                                                                Plaintiff,
                                       11                                                      STIPULATION AND [PROPOSED]
                                                    v.                                         ORDER EXTENDING TIME FOR
                                       12                                                      GOLDEN ENTERTAINMENT (NV), INC.
                                            GOLDEN ENTERTAINMENT (NV), INC., a                 TO RESPOND TO COMPLAINT
10845 Griffith Peak Drive, Suite 600




                                       13   Minnesota Corporation,
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                                                                               (Third Request)
          (702) 792-3773




                                       14                       Defendant.
                                       15

                                       16           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

                                       17   for the Plaintiff, John Meggs, and the undersigned counsel for the Defendant, Golden Entertainment

                                       18   (NV), Inc., that the deadline for Defendant to answer or otherwise respond to Plaintiff’s Complaint

                                       19   [ECF #1], filed May 5, 2019, shall be extended for seven (7) days and shall be due on or before

                                       20   August 13, 2019. An Amended Complaint is anticipated to be filed by Plaintiff.

                                       21   ///

                                       22   ///

                                       23   ///

                                       24   ///

                                       25   ///

                                       26   ///

                                       27   ///

                                       28   ///

                                                                                       Page 1 of 2
                                            ACTIVE 44765879v1
                                            Case 2:19-cv-00773-JAD-BNW Document 12 Filed 08/06/19 Page 2 of 2



                                        1           The parties represent that this stipulation is entered into in good faith and not for the purposes

                                        2   of undue delay.

                                        3   DATED this 6th day of August, 2019.                    DATED this 6th day of August, 2019.
                                        4   LAW OFFICES OF ROBERT P. SPRETNAK GREENBERG TRAURIG, LLP
                                        5

                                        6          /s/ Robert P. Spretnak                                 /s/ Eric W. Swanis
                                            ROBERT P. SPRETNAK, ESQ.                               ERIC W. SWANIS, ESQ.
                                        7   Nevada Bar No. 5135                                    Nevada Bar No. 6840
                                            8275 Eastern Ave., Suite 200                           10845 Griffith Peak Drive, Suite 600
                                        8   Las Vegas, Nevada 89123                                Las Vegas, Nevada 89135
                                        9   LAWRENCE FULLER, ESQ. (pro hac vice)                   Attorneys for Defendant Golden Entertainment
                                            FULLER, FULLER & ASSOCIATES, P.C.                      (NV), Inc.
                                       10   12000 Biscayne Boulevard, Suite 502
                                            North Miami, Florida 33181
                                       11   Lfuller@fullerfuller.com
                                       12   Attorneys for Plaintiff John Meggs
10845 Griffith Peak Drive, Suite 600




                                       13
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14

                                       15           IT IS SO ORDERED.
                                       16           DATED this
                                                               8
                                                                  day of August, 2019.
                                       17

                                       18
                                                                                                   UNITED STATES MAGISTRATE
                                                                                                                 DISTRICT JUDGE
                                                                                                                             JUDGE
                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                           Page 2 of 2
                                            ACTIVE 44765879v1
